
	

116 SRES 303 IS: Calling upon the leadership of the Government of the Democratic People’s Republic of Korea to dismantle its kwan-li-so political prison labor camp system, and for other purposes.
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 303
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2019
			Mr. Hawley (for himself, Ms. Cortez Masto, Mr. Gardner, Mr. Van Hollen, Mr. Rubio, Mr. Markey, Mr. Cornyn, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling upon the leadership of the Government of the Democratic People’s Republic of Korea to
			 dismantle its kwan-li-so political prison labor camp system, and for other
			 purposes.
	
	
 Whereas the public has long been aware of the labor camp system in the Democratic People’s Republic of Korea through continuous eye-witness and survivor accounts, and now publicly available satellite technology;
 Whereas, according to the Hidden Gulag IV report, the Government of North Korea runs 2 kinds of prison camps, the kwan-li-so and the kyo-hwa-so, as well as various types of short-term forced labour detention facilities;
 Whereas the most heinous camps, the kwan-li-so, are known as Prison Camp 14, 15, 16, and 25, which contain roughly 80,000 to 120,000 political prisoners;
 Whereas the Inquiry on Crimes Against Humanity in North Korea Political Prisons Report of 2017, prepared by the War Crimes Committee of the International Bar Association, states that hundreds of thousands of inmates are estimated to have died in the kwan-li-so camps;
 Whereas, from 1981 to 2013, an estimated 400,000 people out of 500,000 imprisoned were killed in these labor camps;
 Whereas persons who are sent to these labor camps are forcibly disappeared and intended to die, and the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea wrote in 2014 that the unspeakable atrocities committed in the kwan-li-so camps resemble the horrors of camps that totalitarian states established during the twentieth century;
 Whereas the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea found that the inmate population has been gradually eliminated through deliberate starvation, forced labour, executions, torture, rape and the denial of reproductive rights enforced through punishment, forced abortion and infanticide;
 Whereas up to 3 generations of a violator’s family will be sent to the labor camps even if no wrongdoing is found;
 Whereas, according to the Inquiry on Crimes Against Humanity in North Korea Political Prisons Report of 2017, the Government of North Korea regularly and routinely commits crimes against humanity, including murder, extermination, enslavement, forcible transfer, imprisonment, torture, sexual violence, persecution, enforced disappearances, and other inhumane acts;
 Whereas, according to the best available evidence, some of the specific crimes identified by the Inquiry are as follows:
 (1)Christians are heavily persecuted and receive especially harsh treatment in prison camps, with one former prison guard testifying that Christians were reactionaries and there were lots of instructions … to wipe out the seed of reactionaries.
 (2)Multiple witnesses watched prisoners tortured and killed on account of their religious affiliation. (3)A prisoner was raped by a security officer, after which the officer stuck a wooden stick inside her vagina and beat her lower body, resulting in her death within a week of the rape.
 (4)An abortion was induced by 3 men standing on a wooden plank placed on a pregnant prisoner’s stomach.
 (5)Another witness lost consciousness after enduring a beating designed to trigger premature labor, with prison officials killing her baby before she could regain consciousness.
 (6)Rape victims who feared being killed after becoming pregnant engaged in self-induced abortions by eating dirt and poisoning themselves with flower roots.
 (7)Other rape victims self-induced abortions by inserting a rubber tube in their vaginas. (8)Rape of teenage girls and their subsequent attempts to commit suicide by jumping in the Dae¬dong-gang River were so common that prison guards were deployed to the river to thwart them.
 (9)Four pregnant women were executed for protesting the fact guards forced them to run down a mountain in a failed effort to induce miscarriages.
 (10)Twelve prisoners were shot and killed in the commotion that ensued after the execution of the 4 pregnant women referenced in paragraph (9), and a former prison guard witnessed a prisoner’s newborn baby, most likely fathered by a high-ranking official, fed to guard dogs and killed.
 (11)Female prisoners suspected of being impregnated by non-Korean men (namely Chinese men) are subjected to especially harsh treatment, with one witness describing a prisoner being injected with a labor-inducing drug and having to watch as a guard suffocated her newborn to death with a wet towel.
 (12)A former North Korean army nurse testified that she saw multiple abortions performed by injecting Ravenol (a motor oil) into the wombs of pregnant women and that babies born 3 to 4 months premature were wrapped in newspapers and put in a bucket until buried behind the detention center.
 (13)Deliberate starvation, malnutrition, and overwork are extremely common, resulting in the deaths of countless prisoners.
 (14)At one prison camp, 1,500 to 2,000 prisoners, mostly children, are believed to have died each year from malnutrition, while many other prisoners were beaten to death for failing to meet production quotas.
 (15)Starving prisoners are regularly executed when caught scavenging for food. (16)At one prison camp, starving prisoners who were found digging up edible plants on a mountainside were shot to death.
 (17)At another camp, a witness saw a fellow inmate executed for stealing potatoes, while in a separate camp a witness described the execution of numerous prisoners caught scavenging for leftover food in prison guards’ quarters.
 (18)A prisoner was beaten to death for hiding stolen corn in his mouth. (19)Public executions by firing squads or other means are common, especially for prisoners caught attempting to escape.
 (20)The existence of mass graves is well documented, including detailed descriptions of mass burial sites at or near prison camps, as well as testimony about bodies being dumped on mountainsides near prison camps.
 (21)An undisclosed location near a prison camp was regularly used for nighttime executions, with gunshots clearly audible.
 (22)At a 1990 prison riot, approximately 1,500 prisoners were shot and killed, their bodies discarded in a closed mine.
 (23)In order to satisfy production quotas, inmates—including teenagers—were forced to perform 15 to 16 hours of hard labor per day.
 (24)One witness was forced to perform hard labor (carrying logs) when he was 9 years old. (25)At one mine in particular, prisoners were forced to work 20 hours per day, with a witness testifying that approximately 200 prisoners died each year at that mine alone.
 (26)A soldier supervising a forced labor site at a political prison rolled a log down a steep mountainside, killing 10 prisoners as they were carrying logs up the mountain.
 (27)The bodies of some prisoners who died as a result of forced labor or torture were thrown into the cells of prisoners in solitary confinement and later strung on barbed-wire fences where they were eaten by crows.
 (28)One witness described a torture chamber with blood and flesh on the walls and decaying corpses of past victims placed in the chamber in order to instill fear in the next prisoner.
 (29)Psychological abuse in political prisons is pervasive, with gruesome acts, including executions, carried out in plain view of fellow prisoners in order to terrorize them.
 (30)Torture is a routine feature of life in political prisons, with a 2014 report by Amnesty International concluding that North Korea’s prison camps are very possibly home to some of the most appalling torture in the world;
 Whereas officials of the Government of North Korea continually deny the existence of the labor camps;
 Whereas the Inquiry on Crimes Against Humanity in North Korea Political Prisons Report of 2017 found that North Korea’s labor camp system has no parallel in the world today; and
 Whereas the United Nations Commission of Inquiry on Human Rights in the Democratic People’s Republic of Korea found that the government continually commits crimes against humanity and will not cease, because the policies, institutions, and patterns of impunity that lie at their root remain in place: Now, therefore, be it
	
 That the Senate— (1)calls upon the international community to—
 (A)demand that the Government of the Democratic People’s Republic of Korea dismantle its labor camp system;
 (B)create a special tribunal with jurisdiction to investigate and remedy crimes against humanity committed by the Government of North Korea;
 (C)consider targeted sanctions against those individuals who have committed such crimes against humanity; and
 (D)ban import of goods made by prisoners in the North Korean labor camp system; (2)calls on the leadership of the Government of North Korea to—
 (A)immediately cease human rights abuses; (B)release the roughly 80,000 to 120,000 political prisoners;
 (C)halt the ongoing arrests of North Koreans on political and religious grounds; (D)allow the International Committee of the Red Cross entry into the camps to assist with the release and rehabilitation of prisoners;
 (E)allow entry to the United Nations High Commissioner for Human Rights and the United Nations Special Rapporteur on Human Rights in North Korea to monitor the situation and assist with the rehabilitation;
 (F)comply with international standards of food distribution and monitoring and allow full access to international humanitarian agencies; and
 (G)end the exportation of North Korean forced labor consistent with obligations under United Nations Security Council Resolution 2397 (2017);
 (3)strongly condemns the use of forced labor by the Government of North Korea; and (4)calls on the United States Government to—
 (A)consider additional sanctions to the extent possible against those individuals responsible for the North Korean kwan-li-so labor camp system, including individuals administering such labor camps; and
 (B)continue to raise awareness in the international community of the kwan-li-so labor camps and the continuing atrocious crimes being committed in the labor camps.
				
